UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1176



TY BUSCH; DONNA BUSCH,

                                            Plaintiffs - Appellants,

          versus


OHIO DEPARTMENT OF REHABILITATION AND CORREC-
TIONS; WILKERSON, Director; MOHR, Warden;
VOINIVICH, Governor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CA-98-302-V-3)


Submitted:   May 13, 1999                    Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ty Busch, Donna Busch, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ty and Donna Busch appeal the district court’s orders denying

their motions to proceed in forma pauperis and dismissing their

action without prejudice. The district court assessed a filing fee

and dismissed the case without prejudice when Appellant failed to

comply with the fee order.   See Busch v. Ohio Dep’t of Rehabilita-

tion and Corrections, No. CA-98-302-V-3 (W.D.N.C. Dec. 28, 1998).

Finding no abuse of discretion, we deny leave to proceed in forma

pauperis and dismiss the appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2